             Case MDL No. 2953 Document 2 Filed 06/08/20 Page 1 of 3



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


IN RE: COVIDIEN HERNIA MESH                                  MDL No. _____________
PRODUCTS LIABILITY LITIGATION


               DEFENDANTS’ MOTION FOR TRANSFER OF RELATED
             COVIDIEN HERNIA MESH PRODUCTS LIABILITY ACTIONS
                FOR COORDINATION PURSUANT TO 28 U.S.C. § 1407

       Defendants Covidien LP, Covidien Holding Inc., Covidien, Inc., Covidien plc, Covidien

U.S. Holdings, Inc., Covidien Sales LLC, Tyco Healthcare Group L.P., Tyco International,

Sofradim Productions SAS, Medtronic, Inc., and Medtronic USA, Inc. (collectively,

“Defendants”), by their undersigned counsel, bring this Motion before the United States Judicial

Panel on Multidistrict Litigation (the “Panel”) for transfer of related Covidien hernia mesh

products liability actions for coordinated pretrial proceedings pursuant to 28 U.S.C. § 1407 and

Rule 6.2 of the Panel Rules of Procedures (the “JPML Rules”). In support of this Motion,

Defendants state as follows:

       1.      The Panel has already established four MDLs for hernia mesh litigation. It is now

necessary and appropriate for the Panel to establish a fifth MDL proceeding for copy-cat cases

that allege manufacturing, design, and warning defects in Covidien hernia mesh products.

       2.      Centralization of these actions for pretrial coordinationalong with any tag-along

actions pursuant to JPML Rule 7.1is appropriate for the reasons that led the Panel to centralize

the litigations involving other hernia mesh product manufacturers: (1) there are common factual

questions arising out of allegations that defects in the Covidien hernia mesh products led to

complications following hernia repair surgery, and (2) centralization will eliminate duplicative




                                                 1
              Case MDL No. 2953 Document 2 Filed 06/08/20 Page 2 of 3



discovery and prevent inconsistent pretrial rulings, while (3) conserving the resources of the

parties, their counsel, and the judiciary.

        3.      The Related Actions are listed in the Schedule of Related Actions filed with this

motion. There are twelve pending federal actions in nine districts, brought by seven different

plaintiffs’ firms. Four of the twelve actions (one-third) are located in the Southern District of

New York.

        4.      Also accompanying this Motion is a Schedule of Actions Dismissed, which

identify the numerous cases in which federal district judges have granted Defendants’ motions to

dismiss the complaints because the plaintiff failed to state a claim for relief under Federal Rule

of Civil Procedure 12(b)(6) or the claims were time-barred or both

        For the reasons set forth in the accompanying Memorandum of Law, Defendants move

for transfer and coordination to the Southern District of New York of all currently pending

products liability actions related to their hernia mesh products.




                                                 2
           Case MDL No. 2953 Document 2 Filed 06/08/20 Page 3 of 3



Dated: June 5, 2020                        Respectfully submitted,

                                           DLA PIPER LLP (US)

                                           By: /s/ Loren H. Brown
                                           Loren H. Brown
                                           Lucas P. Przymusinski
                                           1251 Avenue of the Americas, 45th Floor
                                           New York, NY 10020
                                           Telephone: (212) 335-4500
                                           Fax: (212) 335-4501
                                           loren.brown@dlapiper.com
                                           lucas.przymusinski@dlapiper.com

                                           Jessica C. Wilson
                                           Katie W. Insogna
                                           33 Arch Street, 26th Floor
                                           Boston, MA 02110
                                           Telephone: (617) 406-6009
                                           Fax: (617) 406-6109
                                           jessica.wilson@dlapiper.com
                                           katie.insogna@dlapiper.com

                                           WILLIAMS & CONNOLLY LLP

                                           Joseph G. Petrosinelli
                                           Ana C. Reyes
                                           Adrienne Van Winkle
                                           725 12th Street, NW
                                           Washington, DC 20005
                                           Telephone: (202) 434-5000
                                           Fax: (202) 434-5029
                                           jpetrosinelli@wc.com
                                           areyes@wc.com
                                           avanwinkle@wc.com

                                           Counsel for Covidien LP, Covidien Holding
                                           Inc., Covidien, Inc., Covidien plc, Covidien
                                           U.S. Holdings, Inc., Covidien Sales LLC,
                                           Tyco Healthcare Group L.P., Tyco
                                           International, Sofradim Productions SAS,
                                           Medtronic, Inc., and Medtronic USA, Inc.




                                      3
